
	
		I
		111th CONGRESS
		1st Session
		H. R. 1042
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Miller of Florida
			 (for himself, Mr. Rooney,
			 Mr. Wilson of South Carolina,
			 Mr. Crenshaw,
			 Mr. Westmoreland,
			 Mr. Calvert,
			 Mr. Cole, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the provision of medical treatment to enemy
		  combatants detained by the United States at Naval Station, Guantanamo Bay,
		  Cuba, in the same facility as a member of the Armed Forces or Department of
		  Veterans Affairs medical facility.
	
	
		1.FindingsCongress make the following findings:
			(1)The members of the United States Armed
			 Forces have fought bravely to protect our country from terrorists.
			(2)Enemy combatants,
			 detained by the United States at Naval Station, Guantanamo Bay, Cuba, often
			 receive better medical treatment and food than members of the United States
			 Armed Forces.
			(3)Enemy combatants,
			 detained by the United States at Naval Station Guantanamo Bay, Cuba are often
			 treated better than inmates in American prisons.
			2.Prohibition on
			 provision of medical treatment to enemy combatants detained by the United
			 States At Naval Station Guantanamo Bay, Cuba, in the same facilities as members
			 of the Armed Forces or veterans
			(a)ProhibitionNo enemy combatant detained by the United
			 States at Naval Station, Guantanamo Bay, Cuba, may receive medical treatment
			 at—
				(1)a
			 military medical facility of the Department of Defense that provides medical
			 treatment to members of the Armed Forces; or
				(2)a
			 medical facility of the Department of Veterans Affairs.
				(b)DefinitionsFor
			 the purposes of this section:
				(1)The term
			 receive medical treatment means stay in a medical facility for
			 ten minutes or longer.
				(2)The term
			 medical facility of the Department of Veterans Affairs has the
			 meaning given the term medical facility under section 8101(3) of
			 title 38, United States Code.
				(3)The term
			 enemy combatant means a lawful enemy combatant (as that term is
			 defined in section 948a(2) of title 10, United States Code) or an unlawful
			 enemy combatant (as that term is defined in section 948a(1) of such
			 title).
				
